DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed November 1, 2022.  filed January 9, 2020.  Claims 1-20 are pending in this case.  Claims 1, 7, and 16 are currently amended.
Response to Arguments
Applicant's arguments filed November 1, 2022, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-20, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
Independent claims 1 and 16, as currently recite offering a ticket upgrade based on observed user preferences, which is an abstract concept. Specifically, the claim recites “receiving existing seat information . . . request to upgrade . . .”, “processing . . . the existing seat information and the available seat information to determine at least one seat upgrade option”,  “obtaining existing seat information”, “determining a seat upgrade option”, “providing the seat upgrade option”, “receiving the selected seat upgrade”, “in response to receive the selected seat upgrade, providing a payment mechanism”, “in response to receiving payment . . . providing a confirmation for the selected search upgrade”, which is grouped within the “commercial interactions” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process in which a customer, having bought a seat, and having requested an upgrade, is advised of options for upgraded seats,  and is permitted to purchase or otherwise obtain the upgraded seat, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Lid. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Further, to integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). In this case, this judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as a “portable computing device”, “over a cellular network from the portable computing device by short message service or multimedia message service”, “providing a payment mechanism, and transmitting the payment via short message service”, “processing unit” and “non-transitory computer-readable memory”, merely serve as tools to perform the abstract idea and/or generally link the use of the judicial exception to a particular technological environment
Specifically, these additional elements perform the steps or functions of “receiving existing seat information… request to upgrade”, “processing . . . the existing seat information and the available seat information to determine at least one seat upgrade option”,  “obtaining existing seat information”, “determining a seat upgrade option”, “providing the seat upgrade option”, “receiving the selected seat upgrade”, “in response to receive the selected seat upgrade, providing a payment mechanism”, “in response to receiving payment . . . providing a confirmation for the selected search upgrade”. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).
Therefore, the additional elements do not integrate the abstract idea into a practical application.
The claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Applicant’s arguments with respect to claims 1-20, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed towards an abstract idea without significantly more.
Claims 16-20 recite a system comprising a computing device comprising a processing unit and a non-transitory computer-readable medium.   Claims 1-15 recite a method.  Therefore, the claims fall within the four statutory categories of invention.
Claims 1 and 16 recite offering a ticket upgrade based on observed user preferences, which is an abstract concept. Specifically, the claim recites “receiving existing seat information . . . request for upgrade”, “processing . . . the existing seat information and the available seat information to determine at least one seat upgrade option”,  “obtaining existing seat information”, “determining a seat upgrade option”, “providing the seat upgrade option”, “receiving the selected seat upgrade”, “in response to receive the selected seat upgrade, providing a payment mechanism”, “in response to receiving payment . . . providing a confirmation for the selected search upgrade”, which is grouped within the “commercial interactions” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process in which a customer, having bought a seat, is advised of options for upgraded seats,  and is permitted to purchase or otherwise obtain the upgraded seat, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Lid. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as a “portable computing device”, “over a cellular network from the portable computing device by short message service or multimedia message service”, “providing a payment mechanism, and transmitting the payment via short message service”, “processing unit” and “non-transitory computer-readable memory”, merely serve as tools to perform the abstract idea and/or generally link the use of the judicial exception to a particular technological environment.
Specifically, these additional elements perform the steps or functions of “receiving existing seat information . . . request for upgrade”, “processing . . . the existing seat information and the available seat information to determine at least one seat upgrade option”,  “obtaining existing seat information”, “determining a seat upgrade option”, “providing the seat upgrade option”, “receiving the selected seat upgrade”, “in response to receive the selected seat upgrade, providing a payment mechanism”, “in response to receiving payment . . . providing a confirmation for the selected search upgrade”. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).
Therefore, the additional elements do not integrate the abstract idea into a practical application.
Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, and 15-18  are rejected under 35 U.S.C. 103 as being unpatentable over Zises (US 2015/0242888) in view of Forss et al (US 2016/0189062).
Regarding claims 1 and 16 -
Zises discloses a computer-implemented method for upgrading at least one ticket (abs, par 8 “selection and purchase of tickets and/or real time upgrades for ticketed events”), the method comprising:
receiving existing seat information (par 70 -74) from a portable computing device, the existing seat information being transmitted over a cellular network from the portable computing device by short message service (par 34) or multimedia messaging service; 
obtaining available seat information; (par 70-74)
processing, with at least one processing unit, the existing seat information and the available seat information to determine at least one seat upgrade option; (par 22, “a system may determine a location of an event attendee during the event, determine, based at least in part on the determined location, an upgrade offer for the attendee”, (par 67-78, 82, 97, also par 34);
providing the at least one seat upgrade option to the portable computing device, the at least one seat upgrade option being transmitted over the cellular network to the portable computing device by short message service or multimedia messaging service; (fig.5, 6, 11, par 34, 97)
receiving a selected seat upgrade from the portable computing device, the selected seat upgrade being transmitted over the cellular network from the portable computing device by short message Service or multimedia messaging service; (par 79, fig.10/1006, par 34)
in response to receive the selected seat upgrade, providing a payment mechanism to the portable computing device, the payment mechanism being transmitted over the cellular network to the portable computing device by short message service or multimedia messaging service; (par 79, “UPGRADE button 506 may be a one-click upgrade button that, when clicked or tapped, fully completes an upgrade transaction including providing an upgrade ticket to the user and transferring any funds associated with the upgrade”, see also fig.10, par 34) and 
in response to receiving payment, providing a confirmation for the selected seat upgrade to the portable computing device, the confirmation for the selected seat upgrade being transmitted over the cellular network to the portable computing device by short message service or multimedia messaging service. (cl 3, fig.10, par 34).
Zises does not specifically recite that existing seat information is received in the form of a request to upgrade at least one ticket.
However, Forss, in the  analogous art  of obtaining upgraded tickets to an event, does recite that existing seat information is received in the form of a request to upgrade at least one ticket, or at least within the same message.  (par 67 “At step 402, a ticket upgrade request for a first event admission ticket for an event at a venue is receive, via a network interface component . . . ticket upgrade request may further comprise at least one of information for the first event admission ticket and the first seating information”).
It would be obvious to one of ordinary skill in the art to combine Zises and Forss, since both are in the field of obtaining ticket upgrades, and in order that the ticket upgrade process take only when initiated by user request, thereby not providing a distraction to users with no interest in an upgrade.
Regarding claim 2 –
Zises discloses that receiving the existing seat information from the portable computing device comprises receiving the existing seat information from a messaging hub configured for receiving the existing seat information transmitted from the portable computing device by short message service or multimedia messaging service. (par 58-60).
Regarding claim 3 –
Zises discloses that providing the at least one seat upgrade option to the portable computing device comprises providing the at least one seat upgrade option to the messaging hub configured for providing the at least one seat upgrade option to the portable computing device by short message Service or multimedia messaging service. (fig. 5, 6, 11, par 34, 97).
Regarding claim 4 –
Zises discloses that receiving the selected seat upgrade from the portable computing device comprises receiving the selected seat upgrade from the messaging hub configured for receiving the selected seat upgrade transmitted from the portable computing device by short message service or multimedia messaging service. (par 79, fig. 10/1004,1006,1008, par 34, fig. 5,6,11).
Regarding claim 5 –
Zises discloses that providing the payment mechanism to the portable computing device comprises providing the payment mechanism to the messaging hub configured for providing the payment mechanism to the portable computing device by short message service or multimedia messaging service. (par 79, fig. 10/1004,1006,1008, par 34, fig. 5,6,11).
Regarding claim 6  –
Zises discloses that providing the confirmation for the selected seat upgrade to the portable computing device comprises providing the confirmation for the selected seat upgrade to the messaging hub configured for providing the confirmation for the selected seat upgrade to the portable computing device by short message service or multimedia messaging service. (par 79, fig. 10/1004,1006,1008, par 34, fig. 5,6,11).
Regarding claim  7  –
Zises discloses wherein the existing seat information is a text message indicating at least one seat number. (par 78)
Regarding claims 9 and 17 -
Zises discloses wherein obtaining available seat information comprises obtaining the available seat information from a database storing the available seat information. (par 47)
Regarding claims 10 and 18 -
Zises discloses wherein obtaining available seat information comprises obtaining the available seat information from a venue ticketing system over a data network. (par 47, 53)
Regarding claim 15 –
Zises discloses wherein the payment mechanism comprises a link to a third-party payment process for providing payment.  (par 38, 59)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zises (US 2015/0242888) in view of Forss et al (US 2016/0189062) and further in view of Donner (US 7,216,109).
Zises in view of Forss discloses as above.
Regarding claim 8 -
Zises does not specifically disclose that existing seat information is an image indicating at least one seat number.
Donner, in analogous art, discloses that existing seat information is an image indicating at least one seat number. (col 21 ln 29-41, col 39 ln 52-65)
It would be obvious to one of ordinary skill in the art to combine Zises and Forss with the image/map of Donner in order to help the patron decide the quality of the upgrade and whether to accept when an offer is received by the patron. (Donner, col 21 ln 38-40).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zises (US 2015/0242888) in view of Forss et al (US 2016/0189062) and further in view of Gathman et al (US 2003/0069789).
Zises in view of Forss discloses as above.
Regarding claims 11 and 19 –
Zises teaches processing the purchaser information to determine a criteria for requesting the available seat information; (par 70-80 “In response to detecting an attendee location other than the attendee's seat location, the system may identify one or more available seats such as seat 414 near the user's determined location and offer the user an upgrade to the available seat 414 (e.g., at an additional cost). For example, a seat near the user's location may be a seat that is relatively closer to the user's location and/or, if desired, relatively closer to the attraction area or a concession stand than the user's seat is to that location “ par 74)
determining available (upgraded) seating (par 67-78, 82, 97, also par 34); and 
providing upgrade information to the user device. (fig.5, 6, 11, par 34, 97)
Gathman discloses, as Zises does not,  wherein obtaining the available seat information from the venue ticketing system comprises:
transmitting a first request to the venue ticketing system, the first request for requesting purchaser information associated with the existing seat information; (par 16, “customer who wishes to attend an event purchases admission in any conventional manner (e.g., by telephone from a ticket service, in person at a box office, via the Internet). The ticket vendor sends an encrypted admission authorization record over a wireless channel or a wireline channel to the virtual ticket device, where it is stored as a virtual electronic ticket”, also par 52 )
receiving a first response from the venue ticketing system with the purchaser information; (par 16, “ticket vendor sends an encrypted admission authorization record over a wireless channel or a wireline channel to the virtual ticket device, where it is stored as a virtual electronic ticket”, also par 52)
transmitting a second request to the venue ticketing system, the second request for requesting the available seat information that meets the criteria; (par 20-22)
receiving a second response comprising the available seat information meeting the criteria from the venue ticketing system. (par 20-22)
It would be obvious to one of ordinary skill in the art to combine Zises and Forss with Gathman in order to maximize the revenue derived from public entertainment facilities. (Gathman, par 11)
Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zises (US 2015/0242888) in view Forss et al (US 2016/0189062) and further in view of Barry (US 2008/0033771).
Zises in view of Forss discloses as above.
Regarding claims 12 and 20 -
Barry discloses transmitting a seat hold request to the venue ticketing system over the data network prior to providing the at least one seat upgrade option to the portable computing device, the seat hold request requesting that the venue ticketing system hold at least one seat corresponding to the at least one seat upgrade option. (par 57)
It would be obvious to one of ordinary skill in the art to combine Zises and Forss with the “hold” of Barry, since both are in the field of ticket sales management and in order to make seats available to more patrons more easily.
Regarding claim 13 -
Barry discloses transmitting a seat purchase request to the ticketing system over the data network in response to receiving the payment, the seat purchase request indicating that at least one seat corresponding to the selected seat upgrade is to be purchased by the user. (par 57)
Regarding claim 14 -
Barry discloses transmitting a seat release request to the ticketing system over the data network in response to receiving the payment, the seat release request indicating that at least one seat corresponding to the existing seat information is eligible for resale. (par 57)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zamer (US 11,328,269) discloses systems and methods for dynamic event attendance management.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cristina Owen Sherr/              Examiner, Art Unit 3685   

/JOHN W HAYES/               Supervisory Patent Examiner, Art Unit 3685